DETAILED ACTION
This Office Action is in response to Applicant’s Arguments/remarks filed on 04/05/2021.
Claims 1-11 were cancelled; claims 12, 20 and 28 have been amended; claims 12, 20 and 28 are independent claims; claims 12-31 have been examined and are pending in this application. This Action is made FINAL.
This application is a CON. Of application No.: 15/548,076, filed on Aug. 1, 2017, now Pat. No.: 10,516,674, filed as application no.: PCT/GB2016/050317 on Feb. 10, 2016, which claims the benefit of UK Patent Application No. GB1502262.7 filed February 11, 2015.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the Applicant Arguments/Remarks, filed 04/05/2021, with respect to the rejection(s) of claim(s) 12-31 under 35 U.S.C. 102 as being anticipated by Spates, Pub. No.: US 2013/0006865 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 as being unpatentable over Spates, Pub. No.: US 2013/0006865 in view of Lee et al., Pub. No.: US 2016/0014148.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-31 are rejected under 35 U.S.C. 103 as being unpatentable over Spates, Pub. No.: US 2013/0006865 in view of Lee et al., Pub. No.: US 2016/0014148.

Referring to claim 12, Spate teaches a cloud based file management system, comprising: a cloud server including: 
a controller with one or more processors (fig. 2, processor 210); 
a document database for storing documents generated by users of the cloud based file management system (para. 0101 and fig. 5, 502 as a record of a medical doc.); and 
one or more memories in digital communication with the one or more processors, the one or more memories storing software code, the software code being executable upon demand and operative with the one or more processors to: 
store a document in the document database, the document including mark-up syntax data marking one or more sections in the document that include sensitive or confidential information (para. 0101 and figs. 2 and 5, the record security controller 218 associated with the HRT apparatus 102 may determine the subset of the symmetric keys corresponding to the sections of the document 502 that the entity is permitted to access.); 
encrypt the identified sensitive or confidential information within the document such that the identified sensitive or confidential information is only viewable by one or more pre-approved viewers being a subset of a plurality of viewers authorized to access the document (para. 0106 and fig. 6, may use the obtained public key certificate to encrypt the symmetric keys for encrypting the patient health record document and fig. 8, 820; para. 0118); and 
share the document with the plurality of viewers authorized to access the document (paras. 0119-0120 and figs. 9-10, providing a subset of the accessed set of symmetric keys to the service provider in response to the request.).

Spate does not explicitly disclose scan the document using a pattern matching algorithm to identify sensitive or confidential information based at least in part on the mark-up syntax data.

However, in an analogous art, Lee discloses scan the document using a pattern matching algorithm to identify sensitive or confidential information based at least in part on the mark-up syntax data (paras. 0040-0041, paths to sensitive files may be defined as sensitive information. For example, if a download is attempted from a given path through a suspicious navigation process, a higher-level of alarm may be used as an alert. When given as a regular expression, any type of existing pattern matching algorithms can be used for detecting sensitive information.).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine the teachings of Spate with the method and system of Lee, wherein scan the document using a pattern matching algorithm to identify sensitive or confidential information based at least in part on the mark-up syntax data to provide a user with a means for monitoring user behavior on the web to detect a potential web anomaly (para. 0002).

Referring to claim 13, Spate and Lee teach the cloud based file management system of claim 12. Spate further teaches wherein the mark- up syntax data includes one or more tags inputted into the document by the one or more users (Spate: para. 0100, resource identifier).

Referring to claim 14, Spate and Lee teach the cloud based file management system of claim 13. Spate further teaches wherein the one or more tags includes a specific string of characters and identifying information setting the one or more pre-approved viewers (Spate: para. 0100, resource identifier).

Referring to claim 15, Spate and Lee teach the cloud based file management system of claim 12. Spate further teaches comprising: a virtual file system that acts as a portal between a user electronic device and the cloud server and that is accessible using the user electronic device to upload data to the document database and download data from the document database (Spate: para. 0034 and fig. 1).

Referring to claim 16, Spate and Lee teach the cloud based file management system of claim 15. Spate further teaches wherein the virtual file system is a virtual drive mounted on the user electronic device in an encrypted state such that no (Spate: paras. 0106, 0118 and figs. 6 and 8).

Referring to claim 17, Spate and Lee teach the cloud based file management system of claim 12. Spate further teaches wherein encrypting the document includes breaking the document into blocks, duplicating non-classified information, or redacting the identified sensitive or confidential information out of the document (Spate: abstract and para. 0005).

Referring to claim 18, Spate and Lee teach the cloud based file management system of claim 12. Spate further teaches wherein the software code is executable upon demand and operative with the one or more processors to record transmission or access actions associated with the identified sensitive or confidential information (Spate: para. 0101 and figs. 2 and 5).

Referring to claim 19, Spate and Lee teach the cloud based file management system of claim 18. Spate further teaches wherein the software code is executable upon demand and operative with the one or more processors to provide a summary of the recorded actions to an administrator, or analyze the recorded actions to establish patterns and detect unusual requests or activity in an organization (Spate: para. 0101 and figs. 2 and 5).

Referring to claim 20, This claim is similar in scope to claim 12, and is therefore rejected under similar rationale.

Referring to claim 21, This claim is similar in scope to claim 13, and is therefore rejected under similar rationale.

Referring to claim 22, This claim is similar in scope to claim 14, and is therefore rejected under similar rationale.

Referring to claim 23, Spate further teaches wherein the identifying information includes an email address of the one or more pre-approved viewers (abstract, para. 0100, resource identifier).

Referring to claim 24, This claim is similar in scope to claim 17, and is therefore rejected under similar rationale.

Referring to claim 25, This claim is similar in scope to claim 18, and is therefore rejected under similar rationale.

Referring to claim 26, This claim is similar in scope to claim 19, and is therefore rejected under similar rationale.

Referring to claim 27, This claim is similar in scope to claim 19, and is therefore rejected under similar rationale.

Referring to claim 28, This claim is similar in scope to claim 12, and is therefore rejected under similar rationale.

Referring to claim 29, This claim is similar in scope to claim 13, and is therefore rejected under similar rationale.

Referring to claim 30, This claim is similar in scope to claim 13, and is therefore rejected under similar rationale.

Referring to claim 31, This claim is similar in scope to claim 14, and is therefore rejected under similar rationale.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONAS A BAYOU whose telephone number is (571)272-7610.  The examiner can normally be reached on Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONAS A BAYOU/Primary Examiner, Art Unit 2434                                                                                                                                                                                                        05/17/2021